     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 1 of 9 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiffs
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   DREW MOORE, individually, and on )             Case No.
     behalf of all others similarly situated, )
12                                            )     CLASS ACTION
13   Plaintiff,                               )
                                              )     COMPLAINT FOR:
14
            vs.                               )
15                                            )     1.   NEGLIGENT VIOLATIONS OF
                                                         THE TELEPHONE CONSUMER
16   LAKESIDE MEDICAL GROUP, INC., )                     PROTECTION ACT [47 U.S.C.
     and DOES 1 through 10, inclusive,        )          §227(b)]
17                                            )     2.   WILLFUL VIOLATIONS OF
                                                         THE TELEPHONE CONSUMER
18   Defendants.                              )          PROTECTION ACT [47 U.S.C.
                                              )          §227(b)]
19                                            )
20                                            )     DEMAND FOR JURY TRIAL
21                                            )

22
           1.     DREW MOORE (“Plaintiff”) brings this Class Action Complaint for
23
     damages, injunctive relief, and any other available legal or equitable remedies,
24
     resulting from the illegal actions of LAKESIDE MEDICAL GROUP, INC.
25
     (“Defendant”), in contacting Plaintiff on Plaintiff’s cellular telephone, in violation
26
     of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),
27
     thereby invading Plaintiff’s privacy. Plaintiff alleges as follows upon personal
28


                                 CLASS ACTION COMPLAINT
                                              -1-
     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 2 of 9 Page ID #:2




 1   knowledge as to himself and his own acts and experiences, and, as to all other
 2   matters, upon information and belief, including investigation conducted by his
 3   attorneys.
 4         2.     The TCPA was designed to prevent calls and messages like the ones
 5   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 6   “Voluminous consumer complaints about abuses of telephone technology – for
 7   example, computerized calls dispatched to private homes – prompted Congress to
 8   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 9         3.     In enacting the TCPA, Congress intended to give consumers a choice
10   as to how creditors and telemarketers may call them, and made specific findings
11   that “[t]echnologies that might allow consumers to avoid receiving such calls are
12   not universally available, are costly, are unlikely to be enforced, or place an
13   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
14   end, Congress found that
15                [b]anning such automated or prerecorded telephone calls to the
16                home, except when the receiving party consents to receiving the
17                call or when such calls are necessary in an emergency situation
18                affecting the health and safety of the consumer, is the only
19                effective means of protecting telephone consumers from this
20                nuisance and privacy invasion.
21   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
22   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
23   purpose).
24         4.     Congress also specifically found that “the evidence presented to the
25   Congress indicates that automated or prerecorded calls are a nuisance and an
26   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
27   Mims, 132 S. Ct. at 744.
28         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 3 of 9 Page ID #:3




 1   TCPA case regarding calls to a non-debtor similar to this one:
 2
 3                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 4                Act curtails the use of automated dialers and prerecorded messages to
 5                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
 6
                  answering the call. An automated call to a landline phone can be an
 7                annoyance; an automated call to a cell phone adds expense to
 8                annoyance.
 9         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

10         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

11   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

12   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

13                                  Jurisdiction and Venue

14         7.     Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s

15   claims arise under a law of the United States, the TCPA.

16         8.     Venue is proper in the United States District Court for the Central

17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

18   business in, and Plaintiff resides in, Los Angeles County, California.

19                                           Parties

20         9.     Plaintiff is, and at all times mentioned herein was, a natural person and

21   citizen and resident of the State of California. Plaintiff is, and at all times mentioned

22   herein was, a “person” as defined by 47 U.S.C. § 153(39).

23         10.    Defendant LAKESIDE MEDICAL GROUP, INC. (hereinafter

24   “Defendant”), is a healthcare provider, and is a “person” as defined by 47 U.S.C. §

25   153(39).

26         11.    The above named Defendant, and its subsidiaries and agents, are

27   collectively referred to as “Defendants.” The true names and capacities of the

28   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are



                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 4 of 9 Page ID #:4




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         12.    Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendants was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                                   Factual Allegations
13         13.    In or about May 20, 2020, Plaintiff received an unsolicited text
14   message from Defendant on his cellular telephone number ending in -3148.
15         14.    Defendant’s text message originated from telephone number 819-06.
16         15.    The text message placed to Plaintiff’s cellular telephone were placed
17   via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C. §
18   227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
19         16.    The telephone number that Defendants, or their agent, contacted was
20   assigned to a cellular telephone service for which Plaintiff incurs a charge for
21   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
22         17.    These telephone calls constituted calls that were not for emergency
23   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
24         18.    Defendant and their agents never received Plaintiff’s prior express
25   consent to receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
26         19.    These telephone calls by Defendants, or their agents, violated 47
27   U.S.C. § 227(b)(1).
28                               CLASS ALLEGATIONS


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 5 of 9 Page ID #:5




 1         20.    Plaintiff brings this action on behalf of himself and on behalf of and
 2   all others similarly situated (“the Class”).
 3         21.    Plaintiff represents, and is a member of, the Class, defined as follows:
 4
                  All persons within the United States who received any
 5                unsolicited text messages from Defendants which text
 6                message was not made for emergency proposes or with
                  the recipient’s prior express consent within the four years
 7
                  prior to the filing of this Complaint through to the date of
 8                class certification
 9
           22.    Defendants and their employees or agents are excluded from the Class.
10
     Plaintiff does not know the number of members in the Class, but believes the Class
11
     members number in the hundreds of thousands, if not more. Thus, this matter
12
     should be certified as a Class action to assist in the expeditious litigation of this
13
     matter.
14
           23.    Plaintiff and members of the Class were harmed by the acts of
15
     Defendants in at least the following ways: Defendants, either directly or through
16
     their agents, illegally contacted Plaintiff and the Class members via their cellular
17
     telephones by using marketing and text messages, thereby causing Plaintiff and the
18
     Class members to incur certain cellular telephone charges or reduce cellular
19
     telephone time for which Plaintiff and the Class members previously paid, and
20
     invading the privacy of said Plaintiff and the Class members. Plaintiff and the Class
21
     members were damaged thereby.
22
           24.    This suit seeks only damages and injunctive relief for recovery of
23
     economic injury on behalf of the Class, and it expressly is not intended to request
24
     any recovery for personal injury and claims related thereto. Plaintiff reserves the
25
     right to expand the Class definition to seek recovery on behalf of additional persons
26
     as warranted as facts are learned in further investigation and discovery.
27
           25.    The joinder of the Class members is impractical and the disposition of
28


                                 CLASS ACTION COMPLAINT
                                               -5-
     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 6 of 9 Page ID #:6




 1   their claims in the Class action will provide substantial benefits both to the parties
 2   and to the court. The Class can be identified through Defendant’s records or
 3   Defendant’s agent’s records.
 4         26.    There is a well-defined community of interest in the questions of law
 5   and fact involved affecting the parties to be represented. The questions of law and
 6   fact to the Class predominate over questions which may affect individual Class
 7   members, including the following:
 8                a.     Whether, within the four years prior to the filing of this
 9                       Complaint, Defendants or their agents sent any text messages to
10                       the Class (other than a message made for emergency purposes
11                       or made with the prior express consent of the called party) to a
12                       Class member using any automatic dialing system to any
13                       telephone number assigned to a cellular phone service;
14                b.     Whether Plaintiff and the Class members were damaged
15                       thereby, and the extent of damages for such violation; and
16                c.     Whether Defendants and their agents should be enjoined from
17                       engaging in such conduct in the future.
18         27.    As a person that received at least one marketing and text message
19   without Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical
20   of the Class. Plaintiff will fairly and adequately represent and protect the interests
21   of the Class in that Plaintiff has no interests antagonistic to any member of the Class.
22         28.    Plaintiff and the members of the Class have all suffered irreparable
23   harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
24   action, the Class will continue to face the potential for irreparable harm. In addition,
25   these violations of law will be allowed to proceed without remedy and Defendants
26   will likely continue such illegal conduct. Because of the size of the individual Class
27   member’s claims, few, if any, Class members could afford to seek legal redress for
28   the wrongs complained of herein.


                                  CLASS ACTION COMPLAINT
                                                -6-
     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 7 of 9 Page ID #:7




 1         29.    Plaintiff has retained counsel experienced in handling class action
 2   claims and claims involving violations of the Telephone Consumer Protection Act.
 3         30.    A class action is a superior method for the fair and efficient
 4   adjudication of this controversy. Class-wide damages are essential to induce
 5   Defendants to comply with federal and California law. The interest of Class
 6   members in individually controlling the prosecution of separate claims against
 7   Defendants are small because the maximum statutory damages in an individual
 8   action for violation of privacy are minimal. Management of these claims is likely
 9   to present significantly fewer difficulties than those presented in many class claims.
10         31.    Defendants have acted on grounds generally applicable to the Class,
11   thereby making appropriate final injunctive relief and corresponding declaratory
12   relief with respect to the Class as a whole.
13                             FIRST CAUSE OF ACTION
14          Negligent Violations of the Telephone Consumer Protection Act
15                                      47 U.S.C. §227(b).
16         32.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth above.
18         33.    The foregoing acts and omissions of Defendants constitute numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
21   47 U.S.C. § 227 (b)(1)(A).
22         34.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
23   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
24   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
25         35.    Plaintiffs and the Class members are also entitled to and seek
26   injunctive relief prohibiting such conduct in the future.
27                           SECOND CAUSE OF ACTION
28


                                  CLASS ACTION COMPLAINT
                                                -7-
     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 8 of 9 Page ID #:8




 1    Knowing and/or Willful Violations of the Telephone Consumer Protection
 2                                            Act
 3                                      47 U.S.C. §227(b)
 4         36.    Plaintiff repeats and incorporates by reference into this cause of action
 5   the allegations set forth above.
 6         37.    The foregoing acts and omissions of Defendants constitute numerous
 7   and multiple knowing and/or willful violations of the TCPA, including but not
 8   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 9   and in particular 47 U.S.C. § 227 (b)(1)(A).
10         38.    As a result of Defendant’s knowing and/or willful violations of 47
11   U.S.C. § 227(b), Plaintiff and the Class members are entitled an award of $1,500.00
12   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
13   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
14         39.    Plaintiff and the Class members are also entitled to and seek injunctive
15   relief prohibiting such conduct in the future.
16                                PRAYER FOR RELIEF
17   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
18                             FIRST CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                      47 U.S.C. §227(b)
21                As a result of Defendant’s negligent violations of 47 U.S.C.
22                §227(b)(1), Plaintiffs and the Class members are entitled to and
23                request $500 in statutory damages, for each and every violation,
24                pursuant to 47 U.S.C. 227(b)(3)(B).
25                Any and all other relief that the Court deems just and proper.
26                           SECOND CAUSE OF ACTION
27    Knowing and/or Willful Violations of the Telephone Consumer Protection
28                                            Act


                                 CLASS ACTION COMPLAINT
                                               -8-
     Case 2:21-cv-00462-DDP-MAA Document 1 Filed 01/18/21 Page 9 of 9 Page ID #:9




 1                                    47 U.S.C. §227(b)
 2                As a result of Defendant’s willful and/or knowing violations of 47
 3                U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
 4                and request treble damages, as provided by statute, up to $1,500, for
 5                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
 6                U.S.C. §227(b)(3)(C).
 7                Any and all other relief that the Court deems just and proper.
 8                                    JURY DEMAND
 9         40.    Pursuant to the Seventh Amendment to the Constitution of the United
10   States of America, Plaintiffs are entitled to, and demands, a trial by jury.
11
           Respectfully submitted this 18th day of January, 2021.
12
13
                                      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
14
15                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
16
                                           Law Offices of Todd M. Friedman
17                                         Attorney for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28


                                 CLASS ACTION COMPLAINT
                                               -9-
